People v Ruiz (2017 NY Slip Op 00022)





People v Ruiz


2017 NY Slip Op 00022


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Saxe, J.P., Moskowitz, Gische, Kahn, Gesmer, JJ.


2616 2615

[*1]The People of the State of New York,	9654C/12 Respondent,
vRandy U. Ruiz, also known as Vladimir Ruiz, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Ann M. Donnelly, J.), rendered February 28, 2012, convicting defendant, upon his pleas of guilty, of two counts of making graffiti, and sentencing him to an aggregate term of a conditional discharge with 15 days of community service, unanimously affirmed.
The informations were facially sufficient because they established by direct and circumstantial non-hearsay evidence every element of the offense of making graffiti (see CPL 100.40[1]; People v Kalin, 12 NY3d 225 [2009]; People v Borrero, 26 NY2d 430 [1970]). The factual allegations gave defendant enough notice to prepare a defense and were sufficiently detailed to prevent him from being tried twice for the same offenses (see People v Casey, 95 NY2d 354 [2000]).
Defendant is not aggrieved by alleged defects in charges of which he was not convicted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK